     Case 3:19-cv-01966-CAB-DEB Document 35 Filed 06/16/20 PageID.220 Page 1 of 4



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    ROE, a minor, by and through her                 Case No.: 19-cv-1966-CAB-BGS
      Guardian ad Litem, JUSTIN SLAGLE,
10
                                      Plaintiff,       ORDER:
11                                                       (1) DOCKETING JOINT EX
      v.                                                     PARTE MOTION
12
                                                         (2) DENYING JOINT EX PARTE
      GROSSMONT UNION HIGH SCHOOL
13                                                           MOTION FOR IN CAMERA
      DISTRICT, et al.,
                                                             REVIEW OF STUDENT
14                                 Defendants.               RECORDS
15
16
17
18         Plaintiff ROE and Defendants GROSSMONT UNION HIGH SCHOOL
19   DISTRICT, APRIL BAKER, JOSH REIDERER, ROBIN BALLARIN, and MICHAEL
20   FALCONER (“the Parties”), submitted to the Court through email a Joint Ex Parte
21   Motion for In Camera Review of the student file of newly-named Cross-Defendant
22   JOHN DOE. 1 The Parties move the Court to issue an order releasing those records after
23   in camera review. For the reasons set for the below, the Court ORDERS the Clerk to
24   file the Joint Ex Parte Motion in the case docket and the Court DENIES the motion.
25
26
27
     1
      Defendants filed a Cross-Claim for equitable indemnity apportionment, and
28   contribution, against JOHN DOE on June 4, 2020. (ECF 33.)
                                                   1
                                                                            19-cv-1966-CAB-BGS
     Case 3:19-cv-01966-CAB-DEB Document 35 Filed 06/16/20 PageID.221 Page 2 of 4



 1   I.    DISCUSSION
 2         Under Family Educational Rights and Privacy Act (“FERPA”), an educational
 3   institution may disclose personally identifying information about a student without the
 4   student’s consent if “[t]he disclosure is to comply with a judicial order or lawfully issued
 5   subpoena.” See 34 C.F.R. §99.3l(a)(9)(i). However, lawful disclosure is conditioned on
 6   the institution making a “reasonable effort to notify the parent or eligible student of the
 7   order or subpoena in advance of compliance, so that the parent or eligible student may
 8   seek protective action.” See 34 C.F.R. § 99.31(a)(9)(ii).
 9         There are numerous issues with this submission. First, although the Parties have
10   indicated that the parents of DOE were notified the Parties intended to file this Ex Parte
11   motion for a court order in the letter requesting their consent to disclose the records, they
12   did not file the Ex Parte Motion in the case docket. There is no indication it was served
13   on DOE after submission to the Court or any explanation why this relief is being sought
14   without notice to an opposing party in the case. This Court requires parties 2 to meet and
15   confer to attempt to resolve disputes and then jointly contacted the Court to allow the
16   Court to set a briefing schedule before filing a motion. (Chambers Rules V.A-B; Civil
17   Local Rules 26.1 (meet and confer required before filing any discovery motion). 3)
18   Afterall, both parties for their own reasons are moving this Court to order disclosure of
19   confidential educational records of Cross-Defendant JOHN DOE. On this basis alone the
20   Ex Parte Motion request is denied.
21
22
23
24   2
       To the extent the parties did not attempt to meet and confer with opposing counsel for
25   DOE because DOE has not yet appeared in the case, the parties do not address the
     urgency. Although the Court encourages parties to proceed with discovery diligently and
26   efficiently, it should not happen at the expense of the meet and confer process.
     3
27     Although current restrictions resulting from COVID-19 have relieved counsel of their
     obligation to meet and confer in-person, parties are still required to meet and confer by
28   phone.
                                                   2
                                                                                 19-cv-1966-CAB-BGS
     Case 3:19-cv-01966-CAB-DEB Document 35 Filed 06/16/20 PageID.222 Page 3 of 4



 1         Further, and importantly, the Court finds this Ex Parte Motion deficient in meeting
 2   their burden. FERPA “does not provide a privilege preventing disclosure of student
 3   records.” Alig-Meilcarek v. Jackson, 286 F.R.D. 521, 526 (N.D. Ga. 2012.) Instead, it
 4   protects the confidentiality of educational records by threatening financial sanctions. Id.
 5   However, courts have imposed a heavier burden on parties seeking disclosure of
 6   educational records to show that their interest in obtaining the records outweighs the
 7   students’ privacy interest. Id.; see also Rios v Read, 73 F.R.D. 589, 598 (E.D.N.Y. 1977)
 8   (stating FERPA “does not provide a privilege against disclosure of student records,” but
 9   it does place a “heavier burden on a party seeking access to student records to justify
10   disclosure”). “[C]ourts have ordered disclosure of educational records when the records
11   are clearly relevant to the claims at issue.” Black v. Kyle-Reno, 2014 WL 667788, *2
12   (S.D. Ohio Feb. 20, 2014) (collecting cases).
13         For a court to decide this motion, each party would need to meet this heavier
14   relevance burden. Both parties have varying interests in obtaining the records, yet neither
15   addresses what records each seeks, and the relevance of the records to important issues in
16   the case. See Fed. R. Evid. 401 (defining relevance). Nor has either party addressed the
17   proportionality factors of amended Rule 26(b) in regard to DOE’s privacy interest. They
18   have not shown that their interest in obtaining the records outweighs the student’s privacy
19   interest. If the Parties’ legitimate objectives can be readily accomplished by alternative
20   means having little or no impact on privacy interests, the prospect of actionable invasion
21   of privacy is enhanced. See Hill v. Nat'l Collegiate Athletic Assn., 7 Cal. 4th 1, 37–38
22   (1994). Neither party has met its burden in this Ex Parte motion.4
23
24
25
26   4
      The Court denies any request to conduct in camera review of the entire student file. The
27   parties have not identified the specific records in the file that they seek, have not provided
     full explanation as to how those records are relevant to specific issues in dispute, nor
28   have they addressed the proportionality factors in amended Rule 26(b).
                                                   3
                                                                                 19-cv-1966-CAB-BGS
     Case 3:19-cv-01966-CAB-DEB Document 35 Filed 06/16/20 PageID.223 Page 4 of 4



 1   II.   CONCLUSION
 2   The Ex Parte Motion is DENIED without prejudice.
 3         IT IS SO ORDERED.
 4   Dated: June 16, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                                                       19-cv-1966-CAB-BGS
